Evans, Judge:
This is an appeal from a finding of value made by the local appraiser on an importation of meat choppers of different sizes imported from Germany. At the first hearing the importer moved to vacate the appraisement on the ground that the designation of the packages to be examined is improper under section 499 of the Tariff Act of 1930. The Government moved for a continuance. The court hearing the case took the motion to vacate the appraisement under advisement and Judge Keefe rendered a decision (Reap. Dec. 4612) granting the motion and entered judgment accordingly. Counsel for the Government moved for a rehearing, which motion was granted and an order entered on January 23, 1940, denying the motion to vacate the appraisement and restoring the case to the docket for all purposes.
Thereafter, when the case came before me on the merits, the importer failed to introduce testimony on the merits and submitted his case.
Upon this record I find that, in the absence of evidence to rebut the findings of the appraiser as to the value of the meat choppers, the presumption of correctness attaching to such findings has not been overcome. The appraised values will therefore stand as made.
Judgment will be rendered accordingly. It is so ordered.